Order, Supreme Court, New York County (Nadel, J.), entered August 25, 1981, denying the petition to validate and granting the petition to invalidate the designating petition of Dorothy Ryan as a candidate for nomination by the Democratic Party for the public office of City Council Member, Third Council District, New York City, reversed, on the law and in the interest of justice, the petition to validate said petition is granted and the petition to invalidate the petition-is denied, without costs, and the Board of Elections is directed to place the name of said candidate on the appropriate Democratic primary ballot for the primary election to be held on September 10, 1981. In our view the sole issue is whether the 368 signatures obtained by Charles Bayor as subscribing witness are to be counted as valid signatures despite the fact that he resided 125 feet outside the councilmanic district at the time he obtained the signatures. It is undisputed that the signatures are otherwise valid. Bayor’s residence was previously within the councilmanic district, but because of a reapportionment redistricting, which took place only eight days prior to the commencement of the petitioning period, his residence was 125 feet outside the new line. It is not without significance that lawsuits were then pending to void the changes in councilmanic district lines. Subdivision 2 of section 6-132 of the Election Law requires that the subscribing witness be a “resident of the political subdivision in which the office or position is to be voted for.” A strict construction of the statute would require that these otherwise perfectly valid signatures be rejected, defeating the will of the voters who properly signed the petition. In our view no such Draconian application of the statute is here warranted. The very recent change in the district lines, the close proximity of Bayor’s residence to the new lines and the pending litigation challenging the redistricting all warrant sustaining the signatures. The identity and whereabouts of the subscribing witness was readily obtainable. His connection with the district had been abruptly terminated through no act of his own or of the candidate. No rights of any party are prejudiced by holding the signatures to be valid (Matter of McManus v De Sapio, 13 Misc 2d 513, affd 7 AD2d 613, affd 5 NY2d 773). “In the absence of allegations of fraud substantial compliance with the Election Law is sufficient. The People’s will should not be fettered by technicalities requiring precise compliance.” (Matter of Rosen v McNab, 25 NY2d 798, 799.) Under the circumstances of this case a strict adherence to the statute would improperly interfere with the will of the signatory voters and deny their rights (see Williams v Sclafani, 444 F Supp 906, affd sub nom. Williams v Velez, 580 F2d 1046; Matter of Verdi v Mattera, 41 AD2d 945, affd 32 NY2d 837). Concur — Lupiano, Silverman, Bloom and Fein, JJ.